Exhibit 10.39

THE GOLDMAN SACHS AMENDED AND RESTATED

STOCK INCENTIVE PLAN (2013)

        YEAR-END RSU AWARD

This Award Agreement sets forth the terms and conditions of the         Year-End
award (this “Award”) of RSUs (“Year-End RSUs”) granted to you under The Goldman
Sachs Amended and Restated Stock Incentive Plan (2013) (the “Plan”).

1. The Plan. This Award is made pursuant to the Plan, the terms of which are
incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision. IN LIGHT OF THE U.S. TAX RULES RELATING TO DEFERRED COMPENSATION IN
SECTION 409A OF THE CODE, TO THE EXTENT THAT YOU ARE A UNITED STATES TAXPAYER,
CERTAIN PROVISIONS OF THIS AWARD AGREEMENT AND OF THE PLAN SHALL APPLY ONLY AS
PROVIDED IN PARAGRAPH 15.

2. Award. The number of Year-End RSUs subject to this Award is set forth in the
Award Statement delivered to you and is comprised of the number of RSUs
designated on your Award Statement as “        Year-End RSUs” and
“        Year-End Supplemental RSUs.” The RSUs that are designated on your Award
Statement as “        Year-End RSUs” (and not “        Year-End Supplemental
RSUs”) are referred to in this Award Agreement as “Base RSUs.” The RSUs that are
designated on your Award Statement as “        Year-End Supplemental RSUs” are
referred to in this Award Agreement as “Supplemental RSUs.” Unless otherwise
provided, all references to “Year-End RSUs” include both the Supplemental RSUs
and the Base RSUs. (For the avoidance of doubt, this Award Agreement does not
govern the terms and conditions of the RSUs designated on your Award Statement
as “        Year-End Short-Term RSUs,” which are addressed separately in the
        Year-End Short-Term RSU Award Agreement.) An RSU is an unfunded and
unsecured promise to deliver (or cause to be delivered) to you, subject to the
terms and conditions of this Award Agreement, a share of Common Stock (a
“Share”) on the Delivery Date or as otherwise provided herein. Until such
delivery, you have only the rights of a general unsecured creditor, and no
rights as a shareholder of GS Inc. In addition, Shares delivered in respect of
your Year-End RSUs will be subject to transfer restrictions following the
Delivery Date as described in Paragraph 3(b)(iv) below. THIS AWARD IS
CONDITIONED ON YOUR OPENING AND ACTIVATING THE ACCOUNT REFERRED TO IN PARAGRAPH
3(b), YOUR EXECUTING THE RELATED SIGNATURE CARD AND RETURNING IT TO THE ADDRESS
DESIGNATED ON THE SIGNATURE CARD AND/OR BY THE METHOD DESIGNATED ON THE
SIGNATURE CARD BY THE DATE SPECIFIED, AND IS SUBJECT TO ALL TERMS, CONDITIONS
AND PROVISIONS OF THE PLAN AND THIS AWARD AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
PARAGRAPH 12. BY EXECUTING THE RELATED SIGNATURE CARD, YOU WILL HAVE CONFIRMED
YOUR ACCEPTANCE OF ALL OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.



--------------------------------------------------------------------------------

3. Vesting and Delivery and Transfer Restrictions.

(a) Vesting. All of your Supplemental RSUs shall be Vested on the Date of Grant.
Except as provided in this Paragraph 3 and in Paragraphs 2, 4, 6, 7, 9, 10 and
15, on each Vesting Date you shall become Vested in the number or percentage of
Base RSUs specified next to such Vesting Date on the Award Statement (which may
be rounded to avoid fractional Shares). When a Year-End RSU becomes Vested, it
means only that your continued active Employment is not required in order to
receive delivery of the Shares underlying your Outstanding Year-End RSUs that
are or become Vested. However, all other terms and conditions of this Award
Agreement shall continue to apply to such Vested Year-End RSUs, and failure to
meet such terms and conditions may result in the termination of this Award (as a
result of which, no Shares underlying such Vested Year-End RSUs would be
delivered).

(b) Delivery and Transfer Restrictions.

(i) The Delivery Date with respect to the number or percentage of your Year-End
RSUs shall be the date specified next to such number or percentage of Year-End
RSUs on your Award Statement, such that delivery applies first to Shares
underlying the Supplemental RSUs and then to Shares underlying the Base RSUs. In
accordance with Treasury Regulations section (“Reg.”) 1.409A-3(d), the Firm may
accelerate delivery to a date that is up to 30 days before the Delivery Date
specified on the Award Statement; provided, however, that in no event shall you
be permitted to designate, directly or indirectly, the taxable year of the
delivery.

(ii) Except as provided in this Paragraph 3 and in Paragraphs 2, 4, 5, 6, 7, 9,
10, 15 and 16, in accordance with Section 3.23 of the Plan, reasonably promptly
(but in no case more than 30 Business Days) after each date specified as a
Delivery Date (or any other date delivery of Shares is called for hereunder),
unless otherwise determined by the Firm, Shares underlying the number or
percentage of your then Outstanding Year-End RSUs with respect to which such
Delivery Date (or other date) has occurred (which number of Shares may be
rounded to avoid fractional Shares) shall be delivered by book entry credit to
your Account. Notwithstanding the foregoing, if you are or become considered by
GS Inc. to be one of its “covered employees” within the meaning of
Section 162(m) of the Code, then you shall be subject to Section 3.21.3 of the
Plan, as a result of which delivery of your Shares may be delayed.

(iii) In accordance with Section 1.3.2(i) of the Plan, in the discretion of the
Committee, in lieu of all or any portion of the Shares otherwise deliverable in
respect of all or any portion of your Year-End RSUs, the Firm may deliver cash,
other securities, other awards under the Plan or other property, and all
references in this Award Agreement to deliveries of Shares shall include such
deliveries of cash, other securities, other awards under the Plan or other
property.

(iv) Except as provided in Paragraphs 3(c), 7, and 9(g), the following Shares
delivered to you in respect of your Year-End RSUs shall be subject to Transfer
Restrictions:

(A) Transfer Restrictions on Supplemental RSU Shares. All Shares delivered to
you in respect of Supplemental RSUs (after application of any tax or other
withholding) shall be subject to the Transfer Restrictions until the first
trading day during a Window Period that occurs on or after the six-month
anniversary of the Delivery Date.

(B) Transfer Restrictions on Base RSU Shares.

(1) If the withholding rate applicable to the delivery of Shares underlying Base
RSUs on a Delivery Date (or any other date delivery of Shares is called for
hereunder) is at least 50%, then all the Shares delivered to you (after

 

- 2 -



--------------------------------------------------------------------------------

application of the withholding) in respect of such RSUs on such date will be
subject to the Transfer Restrictions until the date specified for such RSUs in
your Award Statement as the Transferability Date.

(2) If the withholding rate applicable to the delivery of Shares underlying Base
RSUs on a Delivery Date (or any other date delivery of Shares is called for
hereunder) is less than 50%, then 50% of the Shares scheduled to be delivered to
you (prior to application of any withholding) in respect of such RSUs on such
date will be subject to the Transfer Restrictions until the Transferability
Date. The remaining Shares underlying such RSUs delivered to you (after
application of any withholding) on such date will be subject to the Transfer
Restrictions until the first trading day during a Window Period that occurs on
or after the six-month anniversary of the Delivery Date. Shares may be rounded
to avoid fractional Shares.

Shares that are subject to Transfer Restrictions are referred to in this Award
Agreement as “Shares at Risk.” Any date on which Transfer Restrictions lapse
pursuant to this Paragraph 3(b)(iv) is referred to in this Award Agreement as an
“Applicable Transferability Date.” Any purported sale, exchange, transfer,
assignment, pledge, hypothecation, fractionalization, hedge or other disposition
in violation of the Transfer Restrictions shall be void. If and to the extent
your Shares at Risk are certificated, the Certificates representing the Shares
at Risk are subject to the restrictions in this Paragraph 3(b)(iv), and GS Inc.
shall advise its transfer agent to place a stop order against your Shares at
Risk. Within 30 Business Days after the Applicable Transferability Date (or any
other date described herein on which the Transfer Restrictions are removed), GS
Inc. shall take, or shall cause to be taken, such steps as may be necessary to
remove the Transfer Restrictions.

(v) In the discretion of the Committee, delivery of Shares (including Shares at
Risk) or the payment of cash or other property may be made initially into an
escrow account meeting such terms and conditions as are determined by the Firm
and may be held in that escrow account until such time as the Committee has
received such documentation as it may have requested or until the Committee has
determined that any other conditions or restrictions on delivery of Shares, cash
or other property required by this Award Agreement have been satisfied. By
accepting your Year-End RSUs, you have agreed on behalf of yourself (and your
estate or other permitted beneficiary) that the Firm may establish and maintain
an escrow account on such terms and conditions (which may include, without
limitation, your (or your estate or beneficiary) executing any documents related
to, and your (or your estate or beneficiary) paying for any costs associated
with, such account) as the Firm may deem necessary or appropriate. Any such
escrow arrangement shall, unless otherwise determined by the Firm, provide that
(A) the escrow agent shall have the exclusive authority to vote such Shares
while held in escrow and (B) dividends paid on such Shares held in escrow may be
accumulated and shall be paid as determined by the Firm in its sole discretion.

(vi) If you are a party to the Amended and Restated Shareholders’ Agreement (the
“Shareholders’ Agreement”), Shares delivered with respect to your Year-End RSUs
will be subject to the Shareholders’ Agreement, except that Shares delivered
with respect to Supplemental RSUs will not be considered “Covered Shares” for
purposes of Section 2.1(a) of the Shareholders’ Agreement.

(c) Death. Notwithstanding any other Paragraph of this Award Agreement (except
Paragraph 15), if you die prior to the Delivery Date and/or the Applicable
Transferability Date, the Shares underlying your then Outstanding Year-End RSUs
shall be delivered to the representative of your estate and any Transfer
Restrictions shall cease to apply as soon as practicable after the date of death
and after such documentation as may be requested by the Committee is provided to
the Committee.

 

- 3 -



--------------------------------------------------------------------------------

4. Termination of Year-End RSUs and Non-Delivery of Shares; Termination of
Shares at Risk.

(a) Unless the Committee determines otherwise, and except as provided in
Paragraphs 3(c), 6, 7, and 9(g), if your Employment terminates for any reason or
you otherwise are no longer actively employed with the Firm, your rights in
respect of your Year-End RSUs that were Outstanding but that had not yet become
Vested prior to your termination of Employment immediately shall terminate, such
Year-End RSUs shall cease to be Outstanding and no Shares shall be delivered in
respect thereof. Unless the Committee determines otherwise, and except as
provided in Paragraphs 3(c), 7, and 9(g), if your Employment terminates for any
reason or you otherwise are no longer actively employed with the Firm, any
Transfer Restrictions shall continue to apply until the Applicable
Transferability Date as provided in Paragraph 3(b)(iv).

(b) Without limiting the application of Paragraphs 4(c), 4(d) and 4(f), and
subject to Paragraphs 6(b) and 6(c), your rights in respect of the number or
percentage of Supplemental RSUs that are scheduled to deliver on an applicable
Delivery Date shall terminate, such number of Supplemental RSUs shall cease to
be Outstanding, and no Shares shall be delivered in respect thereof, if you
engage in “Competition” on or prior to the earlier of (i) the December 31 that
immediately precedes such Delivery Date or (ii) the date on which your
Supplemental RSUs become deliverable following a Change in Control in accordance
with Paragraph 7 hereof. In addition, without limiting the application of
Paragraphs 4(c), 4(d) and 4(f), and subject to Paragraphs 6(b), 6(c), 6(d) and
6(e), your rights in respect of the Base RSUs that are Vested on the Date of
Grant shall terminate, such Outstanding Base RSUs shall cease to be Outstanding,
and no Shares shall be delivered in respect thereof if you engage in
“Competition” on or prior to the earlier of             or the date on which
your Base RSUs become deliverable following a Change in Control in accordance
with Paragraph 7. For purposes of this Award Agreement, “Competition” means that
you (i) form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise, or (ii) associate in any
capacity (including, but not limited to, association as an officer, employee,
partner, director, consultant, agent or advisor) with any Competitive
Enterprise.

(c) Unless the Committee determines otherwise, and except as provided in
Paragraph 7, your rights in respect of all of your Outstanding Year-End RSUs
(whether or not Vested) immediately shall terminate, such Year-End RSUs shall
cease to be Outstanding and no Shares shall be delivered in respect thereof if:

(i) you attempt to have any dispute under the Plan or this Award Agreement
resolved in any manner that is not provided for by Paragraph 12 or Section 3.17
of the Plan;

(ii) any event that constitutes Cause has occurred;

(iii) (A) you, in any manner, directly or indirectly, (1) Solicit any Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Firm, (2) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any Client,
(3) Solicit any person who is an employee of the Firm to resign from the Firm or
to apply for or accept employment with any Competitive Enterprise or (4) on
behalf of yourself or any person or Competitive Enterprise hire, or participate
in the hiring of, any Selected Firm Personnel or identify, or participate in the
identification of, Selected Firm Personnel for potential hiring, whether as an
employee or consultant or otherwise, or (B) Selected Firm Personnel are
Solicited, hired or accepted into partnership, membership or similar status
(1) by a Competitive Enterprise that you form, that bears your name, in which
you are a partner, member or have similar status, or in which you possess or
control greater than a de minimis equity ownership, voting or profit
participation or (2) by any Competitive Enterprise where you have, or are
intended to have, direct or indirect managerial or supervisory responsibility
for such Selected Firm Personnel;

 

- 4 -



--------------------------------------------------------------------------------

(iv) you fail to certify to GS Inc., in accordance with procedures established
by the Committee, that you have complied, or the Committee determines that you
in fact have failed to comply, with all the terms and conditions of the Plan and
this Award Agreement. By accepting the delivery of Shares or payment in respect
of Dividend Equivalent Rights under this Award Agreement, you shall be deemed to
have represented and certified at such time that you have complied with all the
terms and conditions of the Plan and this Award Agreement;

(v) the Committee determines that you failed to meet, in any respect, any
obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm or this
Award, including, without limitation, the Firm’s notice period requirement
applicable to you, any offer letter, employment agreement or any shareholders’
agreement to which other similarly situated employees of the Firm are a party;

(vi) as a result of any action brought by you, it is determined that any of the
terms or conditions for delivery of Shares in respect of this Award Agreement
are invalid;

(vii) your Employment terminates for any reason or you otherwise are no longer
actively employed with the Firm and an entity to which you provide services
grants you cash, equity or other property (whether vested or unvested) to
replace, substitute for or otherwise in respect of any Outstanding Year-End
RSUs;

(viii) GS Inc. fails to maintain the required “Minimum Tier 1 Capital Ratio” as
defined under Federal Reserve Board Regulations applicable to GS Inc. for a
period of 90 consecutive business days; or

(ix) the Board of Governors of the Federal Reserve or the Federal Deposit
Insurance Corporation (the “FDIC”) makes a written recommendation under Title II
(Orderly Liquidation Authority) of the Dodd-Frank Wall Street Reform and
Consumer Protection Act for the appointment of the FDIC as a receiver of GS Inc.
based on a determination that GS Inc. is “in default” or “in danger of default.”

For purposes of the foregoing, the term “Selected Firm Personnel” means any
individual who is or in the three months preceding the conduct prohibited by
Paragraph 4(c)(iii), above, was (i) a Firm employee or consultant with whom you
personally worked while employed by the Firm, (ii) a Firm employee or consultant
who, at any time during the year preceding the date of the termination of your
Employment, worked in the same division in which you worked, or (iii) an
Advisory Director, a Managing Director, or a Senior Advisor of the Firm.

(d) Unless the Committee determines otherwise, and except as provided in
Paragraph 7, your rights in respect of all of your Shares at Risk immediately
shall terminate and such Shares at Risk shall be cancelled (and shall be subject
to repayment in a manner similar to the provisions described in Paragraph 5) if:

(i) any event constituting Cause has occurred;

(ii) the Committee determines that you failed to meet, in any respect, any
obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm or this
Award, including, without limitation, the Firm’s notice period requirement
applicable to you, any offer letter, employment agreement or any shareholders’
agreement to which other similarly situated employees of the Firm are a party;

(iii) you fail to certify to GS Inc., in accordance with procedures established
by the Committee, that you have complied, or the Committee determines that you
in fact have failed to comply,

 

- 5 -



--------------------------------------------------------------------------------

with all the terms and conditions of the Plan and this Award Agreement. By
requesting the sale of Shares following the release of Transfer Restrictions,
you shall be deemed to have represented and certified at such time that you have
complied with all the terms and conditions of the Plan and this Award Agreement;
or

(iv) your Employment terminates for any reason or you otherwise are no longer
actively employed with the Firm and an entity to which you provide services
grants you cash, equity or other property (whether vested or unvested) to
replace, substitute for or otherwise in respect of any Shares at Risk.

(e) For the avoidance of doubt, failure to pay or reimburse the Firm, upon
demand, for any amount you owe to the Firm shall constitute (i) failure to meet
an obligation you have under an agreement referred to in Paragraphs 4(c)(v) and
4(d)(ii), regardless of whether such obligation arises under a written
agreement, and/or (ii) a material violation of Firm policy constituting Cause
referred to in Paragraphs 4(c)(ii) and 4(d)(i).

(f) Unless the Committee determines otherwise, without limiting any other
provision in Paragraphs 4(b), 4(c) or 4(d), and except as provided in Paragraph
7, if:

(i) the Committee determines that, during the Firm’s             fiscal year,
you participated in the structuring or marketing of any product or service, or
participated on behalf of the Firm or any of its clients in the purchase or sale
of any security or other property, in any case without appropriate consideration
of the risk to the Firm or the broader financial system as a whole (for example,
where you have improperly analyzed such risk or where you have failed
sufficiently to raise concerns about such risk) and, as a result of such action
or omission, the Committee determines there has been, or reasonably could be
expected to be, a material adverse impact on the Firm, your business unit or the
broader financial system, your rights in respect of your Year-End RSUs awarded
as part of this Award (whether or not Vested) immediately shall terminate, such
Year-End RSUs shall cease to be Outstanding and no Shares shall be delivered in
respect thereof (and any Shares, payments under Dividend Equivalent Rights,
dividends on Shares at Risk or other amounts paid or delivered to you in respect
of this Award shall be subject to repayment in accordance with, or in a manner
similar to the provisions described in, Paragraph 5) and any Shares at Risk
shall be cancelled[, or

(ii) prior to the delivery of the Year-End RSUs, there occurred (A) an annual
pre-tax loss at GS Inc., or (B) annual negative revenues in one or more
reporting segments as disclosed in the Firm’s Form 10-K other than the
Investing & Lending segment, or annual negative revenues in the Investing &
Lending segment of $5 billion or more, provided in either case that you are
employed in a business within such reporting segment, or (C) a loss equal to at
least 5% of firmwide capital from a reportable operational risk event determined
in accordance with the firmwide Reporting Operational Risk Events Policy (each
being referred to in this Paragraph 4(f)(ii) as a “Claw-Back Event”), if and to
the extent determined by the Committee, your rights in respect of all or a
portion of your Year-End RSUs awarded as part of this Award (whether or not
Vested) which are scheduled to deliver on the next Delivery Date immediately
following the date that the Claw-Back Event is identified (or, if not
practicable, then the next following Delivery Date) shall terminate, such
Year-End RSUs shall cease to be Outstanding and no Shares shall be delivered in
respect thereof. In determining the extent to which this Paragraph 4(f)(ii)
shall result in the termination or cancellation of any portion of this Award,
the Committee will consider certain factors, including the reason for the
Claw-Back Event and the extent to which an employee participated in the
Claw-Back Event, the extent to which your compensation for the Firm’s 2013
fiscal year may or may not have been adjusted to take into account the risk
associated with the Claw-Back Event, and the extent to which your compensation
may be adjusted for the year in which the Claw-Back Event is discovered].

5. Repayment. The provisions of Sections 2.5.3 and 2.6.3 of the Plan (which
require Grantees, as determined by the Firm in its sole discretion, to either
return to the Firm such number of Shares

 

- 6 -



--------------------------------------------------------------------------------

delivered in respect of Year-End RSUs or released from Transfer Restrictions, or
to pay to the Firm an amount equal to the Shares’ Fair Market Value, in each
case without reduction for any amounts applied to satisfy withholding tax or
other obligations, if the Committee determines that all terms and conditions of
delivery or release of Transfer Restrictions were not satisfied) shall apply to
this Award. For the avoidance of doubt, the provisions of Sections 2.5.3, 2.6.3
and 2.8.4 of the Plan apply to all amounts received under this Award, including
dividends and payments under Dividend Equivalent Rights (without reduction for
any amount applied to satisfy tax withholding or other obligations in respect of
such payment).

6. Extended Absence, Retirement, Downsizing and Approved Termination for Program
Analysts and Fixed-Term Employees.

(a) Notwithstanding any other provision of this Award Agreement, but subject to
Paragraph 6(b), in the event of the termination of your Employment (determined
as described in Section 1.2.20 of the Plan) by reason of Extended Absence or
Retirement, the condition set forth in Paragraph 4(a) shall be waived with
respect to any Year-End RSUs that were Outstanding but that had not yet become
Vested immediately prior to such termination of Employment (as a result of which
such Year-End RSUs shall become Vested), but all other terms and conditions of
this Award Agreement shall continue to apply (including any applicable Transfer
Restrictions). Any termination of Employment by reason of Extended Absence or
Retirement shall not affect any applicable Transfer Restrictions, and any
Transfer Restrictions shall continue to apply until the Applicable
Transferability Date as provided in Paragraph 3(b)(iv).

(b) Without limiting the application of Paragraphs 4(c), 4(d) and 4(f), your
rights in respect of your Outstanding Year-End RSUs that become Vested in
accordance with Paragraph 6(a) immediately shall terminate, such Outstanding
Year-End RSUs shall cease to be Outstanding, and no Shares shall be delivered in
respect thereof if, prior to the original Vesting Date with respect to such
Year-End RSUs, you engage in Competition. Notwithstanding the foregoing, unless
otherwise determined by the Committee in its discretion, neither Paragraph 4(b)
nor this Paragraph 6(b) will apply to your Outstanding Year-End RSUs if your
termination of Employment by reason of Extended Absence or Retirement is
characterized by the Firm as “involuntary” or by “mutual agreement” other than
for Cause and if you execute such a general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee. No termination of Employment initiated by you, including
any termination claimed to be a “constructive termination” or the like or a
termination for good reason, will constitute an “involuntary” termination of
Employment or a termination of Employment by “mutual agreement.”

(c) Notwithstanding any other provision of this Award Agreement and subject to
your executing such general waiver and release of claims and an agreement to pay
any associated tax liability, both as may be prescribed by the Firm or its
designee, if your Employment is terminated without Cause solely by reason of a
“downsizing,” the condition set forth in Paragraph 4(a) shall be waived with
respect to your Year-End RSUs that were Outstanding but that had not yet become
Vested immediately prior to such termination of Employment (as a result of which
such Year-End RSUs shall become Vested) and Paragraph 4(b) shall not apply to
your Outstanding Year-End RSUs, but all other conditions of this Award Agreement
shall continue to apply (including any applicable Transfer Restrictions).
Whether or not your Employment is terminated solely by reason of a “downsizing”
shall be determined by the Firm in its sole discretion. No termination of
Employment initiated by you, including any termination claimed to be a
“constructive termination” or the like or a termination for good reason, will be
solely by reason of a “downsizing.” Your termination of Employment by reason of
“downsizing” shall not affect any applicable Transfer Restrictions, and any
Transfer Restrictions shall continue to apply until the Applicable
Transferability Date as provided in Paragraph 3(b)(iv).

(d) Notwithstanding any other provision of this Award Agreement, if you are
classified by the Firm as a “program analyst,” and your Employment is terminated
without Cause solely by reason of an “approved termination” with respect to your
participation in the program prior to any Vesting Date

 

- 7 -



--------------------------------------------------------------------------------

specified on your Award Statement, the condition set forth in Paragraph 4(a)
shall be waived with respect to any Year-End RSUs that were Outstanding but had
not yet become Vested immediately prior to such termination of Employment (as a
result of which such Year-End RSUs shall become Vested) and Paragraph 4(b) shall
not apply to your Outstanding Year-End RSUs, but all other conditions of this
Award Agreement shall continue to apply (including any applicable Transfer
Restrictions). Unless otherwise determined by the Committee, for purposes of
this Paragraph 6(d), an “approved termination” shall mean a termination of
Employment from the analyst program where you: (i) successfully complete the
analyst program (as determined by the Firm in its sole discretion), which shall
include, but not be limited to, remaining Employed by the Firm through the
analyst program completion date specified by the Firm and (ii) terminate
Employment with the Firm immediately after you complete the analyst program,
without any “stay-on” or other agreement or understanding to continue Employment
with the Firm. If you agree to stay with the Firm as an employee after your
analyst program ends and then later terminate Employment, you will not have an
“approved termination.” An “approved termination” shall not affect any
applicable Transfer Restrictions, and any Transfer Restrictions shall continue
to apply until the Applicable Transferability Date as provided in Paragraph
3(b)(iv).

(e) Notwithstanding any other provision of this Award Agreement, if you are
designated by the Firm on its records as a “fixed-term” employee and your
Employment is terminated without Cause solely by reason of the expiration of
your fixed term (an “approved termination”) prior to any Vesting Date specified
on your Award Statement, the condition set forth in Paragraph 4(a) shall be
waived with respect to any Year-End RSUs that were Outstanding but had not yet
become Vested immediately prior to such termination of Employment (as a result
of which such Year-End RSUs shall become Vested) and Paragraph 4(b) shall not
apply to your Outstanding Year-End RSUs, but all other conditions of this Award
Agreement shall continue to apply (including any applicable Transfer
Restrictions). Unless otherwise determined by the Committee, for purposes of
this Paragraph 6(e), an “approved termination” shall mean a termination of
Employment from your fixed-term engagement where you: (i) successfully complete
the fixed-term engagement (as determined by the Firm in its sole discretion),
which shall include, but not be limited to, remaining Employed by the Firm
through the completion date specified by the Firm and (ii) terminate Employment
with the Firm immediately after you complete the fixed-term engagement without
any “stay-on” or other agreement or understanding to continue Employment with
the Firm. If you agree to stay with the Firm as an employee after your
fixed-term engagement ends and then later terminate Employment, you will not
have an “approved termination.” An “approved termination” shall not affect any
applicable Transfer Restrictions, and any Transfer Restrictions shall continue
to apply until the Applicable Transferability Date as provided in Paragraph
3(b)(iv).

7. Change in Control. Notwithstanding anything to the contrary in this Award
Agreement (except Paragraph 15), in the event a Change in Control shall occur
and within 18 months thereafter the Firm terminates your Employment without
Cause or you terminate your Employment for Good Reason, all Shares underlying
your then Outstanding Year-End RSUs, whether or not Vested, shall be delivered
and any Transfer Restrictions shall cease to apply.

8. Dividend Equivalent Rights; Dividends. Each Year-End RSU shall include a
Dividend Equivalent Right. Accordingly, with respect to each of your Outstanding
Year-End RSUs, at or after the time of distribution of any regular cash dividend
paid by GS Inc. in respect of a Share the record date for which occurs on or
after the Date of Grant, you shall be entitled to receive an amount (less
applicable withholding) equal to such regular dividend payment as would have
been made in respect of the Share underlying such Outstanding Year-End RSU.
Payment in respect of a Dividend Equivalent Right shall be made only with
respect to Year-End RSUs that are Outstanding on the relevant record date. Each
Dividend Equivalent Right shall be subject to the provisions of Section 2.8.2 of
the Plan. You shall be entitled to receive on a current basis any regular cash
dividend paid by GS Inc. in respect of your Shares at Risk, or, if the Shares at
Risk are held in escrow, the Firm will direct the transfer/paying agent to
distribute the dividends to you in respect of your Shares at Risk.

 

- 8 -



--------------------------------------------------------------------------------

9. Certain Additional Terms, Conditions and Agreements.

(a) The delivery of Shares is conditioned on your satisfaction of any applicable
withholding taxes in accordance with Section 3.2 of the Plan. To the extent
permitted by applicable law, the Firm, in its sole discretion, may require you
to provide amounts equal to all or a portion of any Federal, State, local,
foreign or other tax obligations imposed on you or the Firm in connection with
the grant, Vesting or delivery of this Award by requiring you to choose between
remitting such amount (i) in cash (or through payroll deduction or otherwise) or
(ii) in the form of proceeds from the Firm’s executing a sale of Shares
delivered to you pursuant to this Award. In addition, if you are an individual
with separate employment contracts (at any time during and/or after the Firm’s
            fiscal year), the Firm may, in its sole discretion, require you to
provide for a reserve in an amount the Firm determines is advisable or necessary
in connection with any actual, anticipated or potential tax consequences related
to your separate employment contracts by requiring you to choose between
remitting such amount (i) in cash (or through payroll deduction or otherwise) or
(ii) in the form of proceeds from the Firm’s executing a sale of Shares
delivered to you pursuant to this Award (or any other Outstanding Awards under
the Plan). In no event, however, shall any choice you may have under the
preceding two sentences determine, or give you any discretion to affect, the
timing of the delivery of Shares or the timing of payment of tax obligations.

(b) If you are or become a Managing Director, your rights in respect of the
Year-End RSUs are conditioned on your becoming a party to any shareholders’
agreement to which other similarly situated employees of the Firm are a party.

(c) Your rights in respect of your Year-End RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents (as described
in Section 3.3 of the Plan) that the Committee may determine to be necessary or
advisable.

(d) You understand and agree, in accordance with Section 3.3 of the Plan, by
accepting this Award, you have expressly consented to all of the items listed in
Section 3.3.3(d) of the Plan, which are incorporated herein by reference,
including without limitation the Firm’s supplying to any third party
recordkeeper of the Plan or other person such personal information of yours as
the Committee deems advisable to administer the Plan.

(e) You understand and agree, in accordance with Section 3.22 of the Plan, by
accepting this Award you have agreed to be subject to the Firm’s policies in
effect from time to time concerning trading in Shares and hedging or pledging
Shares and equity-based compensation or other awards (including, without
limitation, the Firm’s “Policies With Respect to Transactions Involving GS
Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”), and
confidential or proprietary information, and to effect sales of Shares delivered
to you in respect of your Year-End RSUs in accordance with such rules and
procedures as may be adopted from time to time with respect to sales of such
Shares (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm). In addition, you understand and agree that you shall be responsible for
all brokerage costs and other fees or expenses associated with your Year-End RSU
Award, including, without limitation, such brokerage costs or other fees or
expenses in connection with the sale of Shares delivered to you hereunder.

(f) GS Inc. may affix to Certificates representing Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with GS Inc.). GS Inc. may advise the transfer agent
to place a stop order against any legended Shares.

 

- 9 -



--------------------------------------------------------------------------------

(g) Without limiting the application of Paragraphs 4(b), 4(c), 4(d) and 4(f),
if:

(i) your Employment with the Firm terminates solely because you resigned to
accept Conflicted Employment; or

(ii) following your termination of Employment other than described in Paragraph
9(g)(i), you notify the Firm that you have accepted or intend to accept
Conflicted Employment at a time when you continue to hold Outstanding Year-End
RSUs and/or Shares at Risk;

then, in the case of Paragraph 9(g)(i) only, the condition set forth in
Paragraph 4(a) shall be waived with respect to any Year-End RSUs that were
Outstanding but that had not yet become Vested immediately prior to such
termination of Employment (as a result of which such Year-End RSUs shall become
Vested) and, in the case of Paragraphs 9(g)(i) and 9(g)(ii), any Transfer
Restrictions shall cease to apply, and, at the sole discretion of the Firm, you
shall receive either a lump sum cash payment in respect of, or delivery of
Shares underlying, your then Outstanding Vested Year-End RSUs, in each case,
subject to the last sentence of this Paragraph 9(g) and as soon as practicable
after the Committee has received satisfactory documentation relating to your
Conflicted Employment. For the avoidance of doubt, and subject to Paragraph
15(g) and applicable law, nothing in this Paragraph 9(g) shall limit the
Committee’s authority to exercise its rights under the Award Agreement or the
Plan (including, without limitation, Section 1.3.2 of the Plan) to take or
require you to take other steps it determines in its sole discretion to be
necessary or appropriate to cure an actual or perceived conflict of interest.

(h) In addition to and without limiting the generality of the provisions of
Section 1.3.5 of the Plan, neither the Firm nor any Covered Person shall have
any liability to you or any other person for any action taken or omitted in
respect of this or any other Award.

(i) You understand and agree that, in the event of your termination of
Employment while you continue to hold Outstanding Vested Year-End RSUs and/or
Shares at Risk, you may be required to certify, from time to time, your
compliance with all terms and conditions of the Plan and this Award Agreement.
You understand and agree that (i) it is your responsibility to inform the Firm
of any changes to your address to ensure timely receipt of the certification
materials, (ii) you are responsible for obtaining such certification materials
by contacting the Firm if you do not receive certification materials, and
(iii) failure to return properly completed certification materials by the
deadline specified in the certification materials will result in the forfeiture
of all of your Outstanding Year-End RSUs and Shares at Risk, as applicable, in
accordance with Paragraphs 4(c)(iv) and 4(d)(iii).

10. Right of Offset. Except as provided in Paragraph 15(h), the obligation to
deliver Shares, to pay dividends or payments under Dividend Equivalent Rights or
to remove the Transfer Restrictions under this Award Agreement is subject to
Section 3.4 of the Plan, which provides for the Firm’s right to offset against
such obligation any outstanding amounts you owe to the Firm and any amounts the
Committee deems appropriate pursuant to any tax equalization policy or
agreement.

11. Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this Award Agreement, and the Board may amend the
Plan in any respect; provided that, notwithstanding the foregoing and Sections
1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall materially
adversely affect your rights and obligations under this Award Agreement without
your consent; and provided further that the Committee expressly reserves its
rights to amend the Award Agreement and the Plan as described in Sections
1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of this Award Agreement
shall be in writing.

12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, (A) YOU UNDERSTAND
AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY

 

- 10 -



--------------------------------------------------------------------------------

REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY
OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING
THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW
YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE
PLAN, SHALL APPLY, (B) YOU AGREE TO ARBITRATE ALL CLAIMS AS DESCRIBED IN SECTION
3.17 OF THE PLAN IN ACCORDANCE WITH THE ARBITRATION PROCEDURE SET FORTH IN
SECTION 3.17, AND (C) YOU AGREE THAT, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, NO ARBITRATOR SHALL HAVE THE AUTHORITY TO CONSIDER CLASS OR
COLLECTIVE CLAIMS, TO ORDER CONSOLIDATION OR TO JOIN DIFFERENT CLAIMANTS OR
GRANT RELIEF OTHER THAN ON AN INDIVIDUAL BASIS TO THE INDIVIDUAL CLAIMANT
INVOLVED.

13. Non-transferability. Except as otherwise may be provided in this Paragraph
13 or as otherwise may be provided by the Committee, the limitations on
transferability set forth in Section 3.5 of the Plan shall apply to this Award.
Any purported transfer or assignment in violation of the provisions of this
Paragraph 13 or Section 3.5 of the Plan shall be void. The Committee may adopt
procedures pursuant to which some or all recipients of Year-End RSUs may
transfer some or all of their Year-End RSUs and/or Shares at Risk (which shall
continue to be subject to Transfer Restrictions until the Applicable
Transferability Date) through a gift for no consideration to any immediate
family member (as determined pursuant to the procedures) or a trust in which the
recipient and/or the recipient’s immediate family members in the aggregate have
100% of the beneficial interest (as determined pursuant to the procedures).

14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

15. Compliance of Award Agreement and Plan with Section 409A. The provisions of
this Paragraph 15 apply to you only if you are a United States taxpayer.

(a) This Award Agreement and the Plan provisions that apply to this Award are
intended and shall be construed to comply with Section 409A (including the
requirements applicable to, or the conditions for exemption from treatment as, a
“deferral of compensation” or “deferred compensation” as those terms are defined
in the regulations under Section 409A (“409A deferred compensation”), whether by
reason of short-term deferral treatment or other exceptions or provisions). The
Committee shall have full authority to give effect to this intent. To the extent
necessary to give effect to this intent, in the case of any conflict or
potential inconsistency between the provisions of the Plan (including, without
limitation, Sections 1.3.2 and 2.1 thereof) and this Award Agreement, the
provisions of this Award Agreement shall govern, and in the case of any conflict
or potential inconsistency between this Paragraph 15 and the other provisions of
this Award Agreement, this Paragraph 15 shall govern.

(b) Delivery of Shares shall not be delayed beyond the date on which all
applicable conditions or restrictions on delivery of Shares in respect of your
Year-End RSUs required by this Agreement (including, without limitation, those
specified in Paragraphs 3(b) and (c), 6(b) and (c) (execution of waiver and
release of claims and agreement to pay associated tax liability) and 9 and the
consents and other items specified in Section 3.3 of the Plan) are satisfied. To
the extent that any portion of this Award is intended to satisfy the
requirements for short-term deferral treatment under Section 409A, delivery for
such portion shall occur by the March 15 coinciding with the last day of the
applicable “short-term deferral” period described in Reg. 1.409A-1(b)(4) in
order for the delivery of Shares to be within the short-term deferral exception
unless, in order to permit all applicable conditions or restrictions on delivery
to be satisfied, the Committee elects, pursuant to Reg. 1.409A-1(b)(4)(i)(D) or
otherwise as may be permitted in accordance with Section 409A, to delay delivery
of Shares to a later date within the same calendar year or to such later date as
may be permitted under Section 409A, including, without limitation, Regs.
1.409A-2(b)(7) (in conjunction with Section 3.21.3 of the Plan pertaining to
Code Section 162(m)) and 1.409A-3(d).

 

- 11 -



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of Paragraph 3(b)(iii) and Section 1.3.2(i)
of the Plan, to the extent necessary to comply with Section 409A, any
securities, other Awards or other property that the Firm may deliver in respect
of your Year-End RSUs shall not have the effect of deferring delivery or
payment, income inclusion, or a substantial risk of forfeiture, beyond the date
on which such delivery, payment or inclusion would occur or such risk of
forfeiture would lapse, with respect to the Shares that would otherwise have
been deliverable (unless the Committee elects a later date for this purpose
pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may be permitted under
Section 409A, including, without limitation and to the extent applicable, the
subsequent election provisions of Section 409A(a)(4)(C) of the Code and Reg.
1.409A-2(b)).

(d) Notwithstanding the timing provisions of Paragraph 3(c), the delivery of
Shares referred to therein shall be made after the date of death and during the
calendar year that includes the date of death (or on such later date as may be
permitted under Section 409A).

(e) The timing of delivery or payment pursuant to Paragraph 7 shall occur on the
earlier of (i) the Delivery Date or (ii) a date that is within the calendar year
in which the termination of Employment occurs; provided, however, that, if you
are a “specified employee” (as defined by the Firm in accordance with
Section 409A(a)(2)(i)(B) of the Code), delivery shall occur on the earlier of
the Delivery Date or (to the extent required to avoid the imposition of
additional tax under Section 409A) the date that is six months after your
termination of Employment (or, if the latter date is not during a Window Period,
the first trading day of the next Window Period). For purposes of Paragraph 7,
references in this Award Agreement to termination of Employment mean a
termination of Employment from the Firm (as defined by the Firm) which is also a
separation from service (as defined by the Firm in accordance with
Section 409A).

(f) Notwithstanding any provision of Paragraph 8 or Section 2.8.2 of the Plan to
the contrary, the Dividend Equivalent Rights with respect to each of your
Outstanding Year-End RSUs shall be paid to you within the calendar year that
includes the date of distribution of any corresponding regular cash dividends
paid by GS Inc. in respect of a Share the record date for which occurs on or
after the Date of Grant. The payment shall be in an amount (less applicable
withholding) equal to such regular dividend payment as would have been made in
respect of the Shares underlying such Outstanding Year-End RSUs.

(g) The timing of delivery or payment referred to in the first sentence of
Paragraph 9(g) shall be the earlier of (i) the Delivery Date or (ii) a date that
is within the calendar year in which the Committee receives satisfactory
documentation relating to your Conflicted Employment, provided that such
delivery or payment shall be made only at such time as, and if and to the extent
that it, as reasonably determined by the Firm, would not result in the
imposition of any additional tax to you under Section 409A. In addition, any
other actions the Committee may take with respect to Outstanding Year-End RSUs
to cure any actual or perceived conflict of interest shall be taken only at such
time as, and if and to the extent that, it, as reasonably determined by the
Firm, would not result in the imposition of any additional tax to you under
Section 409A.

(h) Paragraph 10 and Section 3.4 of the Plan shall not apply to Awards that are
409A deferred compensation.

(i) Delivery of Shares in respect of any Award may be made, if and to the extent
elected by the Committee, later than the Delivery Date or other date or period
specified hereinabove (but, in the case of any Award that constitutes 409A
deferred compensation, only to the extent that the later delivery is permitted
under Section 409A).

 

- 12 -



--------------------------------------------------------------------------------

(j) The Grantee understands and agrees that the Grantee is solely responsible
for the payment of any taxes and penalties due pursuant to Section 409A.

16. Compliance of Award Agreement and Plan with Section 457A. To the extent the
Committee or the SIP Committee determines that (i) Section 457A of the Code or
any guidance promulgated thereunder (“Section 457A”) requires that, in order to
qualify for the short-term deferral exception from treatment as “deferred
compensation” under Section 457A(d)(3)(B) of the Code, the documents governing
an Award must specify that such Award will be delivered within the period set
forth in Section 457A(d)(3)(B) of the Code and (ii) all or any portion of this
Award is or becomes subject to Section 457A, this Award Agreement will be deemed
to be amended as of the Date of Grant (as the Committee or the SIP Committee
determines necessary or appropriate after consultation with counsel) to provide
that delivery of Year-End RSUs will occur no later than 12 months after the end
of the taxable year in which the right to delivery is first no longer subject to
a substantial risk of forfeiture (as defined under Section 457A); provided,
however, that no action or modification will be permitted to the extent that
such action or modification would cause such Award to fail to satisfy the
conditions of an applicable exception from the requirements of Section 409A or
otherwise would result in an additional tax imposed under Section 409A in
respect of such Award.

17. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

 

THE GOLDMAN SACHS GROUP, INC. By: Name: Title:

 

- 14 -